DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/888,182 filed 08/16/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1 and 15.
Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1 and 15 are directed to a method and a mobile device, which are directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 	“converting the set of sensor measurements into a frequency domain": A person of ordinary skill in the art can mentally process data by converting information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"filtering, with a bandpass filter, the set of sensor measurements to eliminate high frequency sensor measurements from the set of sensor measurements": A person of ordinary skill in the art can filter data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"defining a set of contiguous windows based on a remaining sensor measurements 8in the set of sensor measurements, each contiguous window of the set of contiguous windows 9representing a contiguous portion of the remaining sensor measurements in the set of sensor 10measurements”: A person of ordinary skill in the art can define windows of data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receiving a set of sensor measurements from an accelerometer”, “generating, for each contiguous window of the set of contiguous windows, a set of 12features by resampling the sensor measurements of the contiguous window at one or more 13predefined frequencies”, “generating a vehicle crash prediction using the speed prediction”, “transmitting the vehicle crash prediction”, and “generating a speed prediction by executing a trained neural network using the set of features”, involves the mere gathering and transmitting of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “mobile device” “filter”, and “sensor” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 10.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which are directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 	“authenticating the crash event using the speed prediction": A person of ordinary skill in the art can mentally process data by authenticating an event occurrence based on data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"determining, based on authenticating the crash event, that the crash event did not occur": A person of ordinary skill in the art can authenticate an event did not happen. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"purging, in response to determining that the crash event did not occur, the crash event from memory”: A person of ordinary skill in the art can delete data from memory. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receiving a set of sensor 3measurements from an accelerometer”, “generating a set of contiguous windows using the set of sensor measurements, wherein each contiguous window of the set of contiguous windows represent a subset of the set of sensor measurements”, “receiving an indication that the vehicle is involved in a crash even”, and “generating, for each contiguous windows of the set of contiguous windows, a 8speed prediction by executing a trained neural network using the set of contiguous windows”, involves the mere gathering and transmitting of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “mobile device” and “sensor” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shea et al. (US 10,246,037) in view of Nunkesser et al (USPGPub 2021/0172754).	As per claim 1, Shea discloses a method comprising: 	2receiving, from a mobile device disposed within a vehicle, a set of sensor 3measurements from an accelerometer (see at least column 5 line 66 to column 6 line 8; wherein the functions of the telematics device 202 and the mobile device 204 are combined by, for example, using accelerometer. In this manner, the mobile device 204 can obtain telematics data associated with the vehicle 102 in place of or as a supplement to the data obtained by the telematics device 202); 	4converting the set of sensor measurements into a frequency domain (see at least Figure 5); 	5filtering, with a bandpass filter, the set of sensor measurements to eliminate high 6frequency sensor measurements from the set of sensor measurements (see at least column 14 lines 41-67; wherein the system 200 may first compute the first derivative of both the barometric and GPS altitude signals contained in the telematics data. The system 200 may then smooth the derivative signals using one or more filters, such as windowed-average filters of width 5 seconds (or another period within the range of 1 second to 15 seconds) for the GPS signal and of width 2 seconds (or another period within the range of 0.1 seconds to 5 seconds) for the barometric signal and a median filter of width 15 seconds (or another period within the range of 3 seconds to 30 seconds) and taking the 5th percentile values of each signal within the centered window); 	7defining a set of contiguous windows (see tables on column 9 and 10) based on a remaining sensor measurements 8in the set of sensor measurements, each contiguous window of the set of contiguous windows 9representing a contiguous portion of the remaining sensor measurements in the set of sensor 10measurements (see tables on column 9 and 10; longitudinal lateral, and vertical accelerations); 	11generating, for each contiguous window of the set of contiguous windows, a set of 12features by resampling the sensor measurements of the contiguous window at one or more 13predefined frequencies (see at least column 10 line 53 to column 11 line 30; wherein the table discloses features that are computed based on the tables from column 9 line 1 to column 10 line 51); 14	16generating a vehicle crash prediction using the speed prediction (see at least column 8 lines 33-40; wherein crash_like—boolean variable indicating that the telematics data for the segment suggests the occurrence of a vehicle impact and therefore a vehicle crash. The Boolean variable takesvalue 1 or 0 depending on whether the following equation is true or false: time_before_end<180 [seconds] and frac_into_drive>0.8 and gps_speed_since<10 [kilometers per hour] and accel_after_span<10 [m/s.sup.2] and accel_impact_max>15 [m/s.sup.2] and accel_impact_offset<10 [m/s.sup.2]); and 	17transmitting, to a remote device, the vehicle crash prediction (see at least column 6 lines 9-22; wherein after receiving or otherwise obtaining telematics data associated with the vehicle 102, the mobile device 204 can, in some implementations, transmit 220 the telematics data to a central server 206 over a network 208, which may be the Internet, a cellular network, a local area network, a wide area network, a satellite network, or any other suitable data transmission network, or combinations of them). Shea does not explicitly mention generating a speed prediction by executing a trained neural network using the set 15of features.	However Nunkesser does disclose:	generating a speed prediction by executing a trained neural network (see at least paragraph 0072; wherein the determination of the route may take into account a predicted travel time that is specific to the first travel mode (e.g., a travel time calculated using speed predictions generated by ETM speed prediction model 60 of FIG. 1 or the trained machine learning model 220 of FIG. 6) using the set 15of features (see at least paragraph 0062; wherein features 222 include mixed tracking data 230).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nunkesser with the teachings as in Shea. The motivation for doing so would have been to provide accurate prediction of speed for a particular vehicle type using machine learning, see Nunkesser paragraph 0001.	As per claim 12, Shea discloses wherein generating the vehicle crash prediction 2using the speed prediction includes: 3determining, based on the speed prediction, whether the vehicle stopped after the 4crash event (see at least Figure 5; item GPS speeds 509).  5	As per claims 3 and 16133, Shea discloses wherein at least two contiguous windows of the 6set of contiguous windows represent a different quantity of the remaining sensor measurements 7in the set of sensor measurements (see at Figure 7; wherein shows windows of pre-crash and during crash).  1	As per claim 19, Shea discloses wherein the set of sensor measurements include 2activity data (see at least column 5 line 66 to column 6 line 8; wherein the functions of the telematics device 202 and the mobile device 204 are combined by, for example, using accelerometer. In this manner, the mobile device 204 can obtain telematics data associated with the vehicle 102 in place of or as a supplement to the data obtained by the telematics device 202).  	As per claim 115, Shea discloses a mobile device (see at least Figure 2; item 204) comprising: 	2one or more processors (see at least column 2 lines 14-25; wherein a processor); 	3an accelerometer (see at least column 2 lines 26-28; wherein one or more sensors include at least one of an accelerometer); and 	4a non-transitory computer-readable medium storing instructions, that when 5executed by the one or more processors, cause the one or more processors to perform operations (see at least column 2 lines 14-25; wherein a processor and storage for instructions executable by the processor to perform the following activities) 6including 		7receiving, while the mobile device is disposed within a vehicle, a set of 8sensor measurements from the accelerometer (see at least column 5 line 66 to column 6 line 8; wherein the functions of the telematics device 202 and the mobile device 204 are combined by, for example, using accelerometer. In this manner, the mobile device 204 can obtain telematics data associated with the vehicle 102 in place of or as a supplement to the data obtained by the telematics device 202); 		9converting the set of sensor measurements into a frequency domain (see at least Figure 5); 		10filtering, with a bandpass filter, the set of sensor measurements to 11eliminate high frequency sensor measurements from the set of sensor measurements (see at least column 14 lines 41-67; wherein the system 200 may first compute the first derivative of both the barometric and GPS altitude signals contained in the telematics data. The system 200 may then smooth the derivative signals using one or more filters, such as windowed-average filters of width 5 seconds (or another period within the range of 1 second to 15 seconds) for the GPS signal and of width 2 seconds (or another period within the range of 0.1 seconds to 5 seconds) for the barometric signal and a median filter of width 15 seconds (or another period within the range of 3 seconds to 30 seconds) and taking the 5th percentile values of each signal within the centered window); 		12defining a set of contiguous windows based on a remaining sensor 13measurements in the set of sensor measurements, each contiguous window of the set of 14contiguous windows representing a contiguous portion of the remaining sensor 15measurements in the set of sensor measurements (see tables on column 9 and 10; longitudinal lateral, and vertical accelerations); 		60generating, for each contiguous window of the set of contiguous windows, a set of features by resampling the sensor measurements of the contiguous window at one 18or more predefined frequencies (see at least column 10 line 53 to column 11 line 30; wherein the table discloses features that are computed based on the tables from column 9 line 1 to column 10 line 51); 		19 generating a vehicle crash prediction using the speed prediction (see at least column 8 lines 33-40; wherein crash_like—boolean variable indicating that the telematics data for the segment suggests the occurrence of a vehicle impact and therefore a vehicle crash. The Boolean variable takesvalue 1 or 0 depending on whether the following equation is true or false: time_before_end<180 [seconds] and frac_into_drive>0.8 and gps_speed_since<10 [kilometers per hour] and accel_after_span<10 [m/s.sup.2] and accel_impact_max>15 [m/s.sup.2] and accel_impact_offset<10 [m/s.sup.2]); 21and 		22transmitting, to a remote device, the vehicle crash prediction (see at least column 6 lines 9-22; wherein after receiving or otherwise obtaining telematics data associated with the vehicle 102, the mobile device 204 can, in some implementations, transmit 220 the telematics data to a central server 206 over a network 208, which may be the Internet, a cellular network, a local area network, a wide area network, a satellite network, or any other suitable data transmission network, or combinations of them). Shea does not explicitly mention generating a speed prediction by executing a trained neural network using 20the set of features.	However Nunkesser does disclose:	generating a speed prediction by executing a trained neural network (see at least paragraph 0072; wherein the determination of the route may take into account a predicted travel time that is specific to the first travel mode (e.g., a travel time calculated using speed predictions generated by ETM speed prediction model 60 of FIG. 1 or the trained machine learning model 220 of FIG. 6) using 20the set of features (see at least paragraph 0062; wherein features 222 include mixed tracking data 230).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nunkesser with the teachings as in Shea. The motivation for doing so would have been to provide accurate prediction of speed for a particular vehicle type using machine learning, see Nunkesser paragraph 0001.

Claims 4, 7-8, 17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shea et al. (US 10,246,037), in view of Nunkesser et al (USPGPub 2021/0172754), and further in view of Jang et al. (USPGPub 2018/0336424).	As per claims 4 and 17, Shea and Nunkesser do not explicitly mention wherein the trained neural network is a convolutional neural network.	However Jang does disclose:	wherein the trained neural network is a convolutional neural network (see at least paragraph 0076; wherein determining a location of the object in each of a plurality of frames, using, for example, and without limitation, a fully convolutional network (FCN)) with one or more dilated convolutions (see at least paragraph 0082; wherein dilated convolution, or the like, may be used to reduce the dimension of the matrix).  1	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jang with the teachings as in Shea and Nunkesser. The motivation for doing so would have been to reduce a dimension of the matrix output from the first trained model, as the input of the second trained model, in order to reduce the amount of operations of the second trained model 302 configured to determine whether an event occurs, see Jang paragraph 0082.	As per claims 7 and 1917777, Shea discloses wherein generating the vehicle crash prediction 2using the speed prediction includes: 36determining, at a time after the vehicle crash prediction, that the speed prediction 7is greater than zero; 8determining, based on determining that a speed of the vehicle is greater than zero, 9that the crash event did not occur; and 10defining the vehicle crash prediction to indicate that the crash event did not occur (see at least column line and Figure 7; wherein after detecting one or more likely vehicle impacts or vehicle crashes 502 during the segments associated with the trip 500, the system 200 may, in some implementations, calculate a vehicle crash period 508 for each of the one or more vehicle crashes (step 402). To do so, the system 200 may utilize a vehicle crash period algorithm 535 included in, for example, the crash period module 308 to determine a start time and an end time of a vehicle crash period 502 based on the telematics data 504, the features described above, other information, or combinations of them. In some implementations, the vehicle crash period algorithm may include two methods for determining a vehicle crash period, referred to here as the “out-in method” 557 and the “in-out method” 559, and a diagnostic test 561. In some implementations, the algorithm may use the out-in method as a first pass, and may fall back to the in-out method if the diagnostic test determines that the out-in algorithm was not successful. (A variety of other vehicle crash algorithms would also be possible based on other analytical approaches. These alternate vehicle crash algorithms include sliding a window across the data and labelling a region of each window as “crash” or “not crash” based on telematics data exceeding thresholds; providing a collection of labelled crash regions to a machine learning algorithm such as a neural net or support vector machine, which can then classify portions of the data stream as “crash” or “not crash”; modeling the data using an internal state, as with a hidden Markov model or LSTM, in which a function of the hidden state provides a “crash” or “not crash” label). Shea and Nunkesser do not explicitly mention executing a crash prediction machine-learning model using the set of sensor 4measurements to generate a first vehicle crash prediction, the first vehicle crash prediction 5indicating a crash event occurred at a first time. 	However Jang does disclose:		executing a crash prediction machine-learning model using the set of sensor 4measurements to generate a first vehicle crash prediction, the first vehicle crash prediction 5indicating a crash event occurred at a first time (see at least paragraph 0069; wherein types of a driving event of a vehicle may include, but are not limited to, a change in a traffic signal, prediction of an accident…see at least paragraph 0075; wherein an event detection model (e.g., including processing circuitry and/or program elements) 305 configured to detect a driving event of a vehicle based on a location of an object may be generated by training a first trained model (e.g., including processing circuitry and/or program elements) 301 and a second trained model (e.g., including processing circuitry and/or program elements) 302 using coordinate information 303 and a video sequence 304 including the coordinate information 303, according to an embodiment).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jang with the teachings as in Shea and Nunkesser. The motivation for doing so would have been to recognize whether or not a driving event of a vehicle occurs, and thus, the demand for a technique configured to efficiently obtain driving data with little expense has increased, see Jang paragraph 0004.	As per claims 18 and 20, Shea discloses wherein generating the vehicle crash prediction 2using the speed prediction includes: 36determining, at a time after the first vehicle crash prediction, that the vehicle stopped after the first time (see at least Figure 7); 	58generating, using the speed prediction, a set of distance features, each distance feature of the set of distance features corresponding to a position of the vehicle relative to the 10crash event (see at least column 2 lines 1-13; wherein the features of the crash include features associated with a position or orientation of the vehicle during the crash). 11Shea and Nunkesser do not explicitly mention executing a crash prediction machine-learning model using the set of sensor 4measurements to generate a first vehicle crash prediction, the first vehicle crash prediction 5indicating a crash event occurred at a first time.	However Jang does disclose:	executing a crash prediction machine-learning model using the set of sensor 4measurements to generate a first vehicle crash prediction, the first vehicle crash prediction 5indicating a crash event occurred at a first time (see at least paragraph 0069; wherein types of a driving event of a vehicle may include, but are not limited to, a change in a traffic signal, prediction of an accident…see at least paragraph 0075; wherein an event detection model (e.g., including processing circuitry and/or program elements) 305 configured to detect a driving event of a vehicle based on a location of an object may be generated by training a first trained model (e.g., including processing circuitry and/or program elements) 301 and a second trained model (e.g., including processing circuitry and/or program elements) 302 using coordinate information 303 and a video sequence 304 including the coordinate information 303, according to an embodiment); and 	defining the vehicle crash prediction to be an output from a second execution of 12the crash prediction machine-learning model using the set of sensor measurements and the set of 13distance features (see at least paragraph 0081; wherein the second trained model 302 may be generated by learning a reference for determining whether a driving event of a vehicle occurs by analyzing a sequential change in the location of the object in the plurality of frames, using, for example, and without limitation, a recurrent neural network (RNN), or the like).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jang with the teachings as in Shea and Nunkesser. The motivation for doing so would have been to recognize whether or not a driving event of a vehicle occurs, and thus, the demand for a technique configured to efficiently obtain driving data with little expense has increased, see Jang paragraph 0004.



Claims 10-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shea et al. (US 10,246,037), in view of Nunkesser et al (USPGPub 2021/0172754), and further in view of Bellas et al. (USPGPub 2022/0108568).	As per claim 110, Shea discloses a method comprising: 	2receiving, from a mobile device disposed within a vehicle, a set of sensor 3measurements from an accelerometer (see at least column 5 line 66 to column 6 line 8; wherein the functions of the telematics device 202 and the mobile device 204 are combined by, for example, using accelerometer. In this manner, the mobile device 204 can obtain telematics data associated with the vehicle 102 in place of or as a supplement to the data obtained by the telematics device 202); 	4generating a set of contiguous windows using the set of sensor measurements, 5wherein each contiguous window of the set of contiguous windows represent a subset of the set 6of sensor measurements (see tables on column 9 and 10; longitudinal lateral, and vertical accelerations); 	79receiving an indication that the vehicle is involved in a crash even (see at least column 8 lines 33-41; wherein crash_like—boolean variable indicating that the telematics data for the segment suggests the occurrence of a vehicle impact and therefore a vehicle crash. The Boolean variable takesvalue 1 or 0 depending on whether the following equation is true or false: time_before_end<180 [seconds] and frac_into_drive>0.8 and gps_speed_since<10 [kilometers per hour] and accel_after_span<10 [m/s.sup.2] and accel_impact_max>15 [m/s.sup.2] and accel_impact_offset<10 [m/s.sup.2])t; 	10authenticating the crash event using the speed prediction (see at least column line and Figure 7; wherein after detecting one or more likely vehicle impacts or vehicle crashes 502 during the segments associated with the trip 500, the system 200 may, in some implementations, calculate a vehicle crash period 508 for each of the one or more vehicle crashes (step 402). To do so, the system 200 may utilize a vehicle crash period algorithm 535 included in, for example, the crash period module 308 to determine a start time and an end time of a vehicle crash period 502 based on the telematics data 504, the features described above, other information, or combinations of them. In some implementations, the vehicle crash period algorithm may include two methods for determining a vehicle crash period, referred to here as the “out-in method” 557 and the “in-out method” 559, and a diagnostic test 561. In some implementations, the algorithm may use the out-in method as a first pass, and may fall back to the in-out method if the diagnostic test determines that the out-in algorithm was not successful. (A variety of other vehicle crash algorithms would also be possible based on other analytical approaches. These alternate vehicle crash algorithms include sliding a window across the data and labelling a region of each window as “crash” or “not crash” based on telematics data exceeding thresholds; providing a collection of labelled crash regions to a machine learning algorithm such as a neural net or support vector machine, which can then classify portions of the data stream as “crash” or “not crash”; modeling the data using an internal state, as with a hidden Markov model or LSTM, in which a function of the hidden state provides a “crash” or “not crash” label); 	11determining, based on authenticating the crash event, that the crash event did not 12occur (see at least column line and Figure 7; wherein after detecting one or more likely vehicle impacts or vehicle crashes 502 during the segments associated with the trip 500, the system 200 may, in some implementations, calculate a vehicle crash period 508 for each of the one or more vehicle crashes (step 402). To do so, the system 200 may utilize a vehicle crash period algorithm 535 included in, for example, the crash period module 308 to determine a start time and an end time of a vehicle crash period 502 based on the telematics data 504, the features described above, other information, or combinations of them. In some implementations, the vehicle crash period algorithm may include two methods for determining a vehicle crash period, referred to here as the “out-in method” 557 and the “in-out method” 559, and a diagnostic test 561. In some implementations, the algorithm may use the out-in method as a first pass, and may fall back to the in-out method if the diagnostic test determines that the out-in algorithm was not successful. (A variety of other vehicle crash algorithms would also be possible based on other analytical approaches. These alternate vehicle crash algorithms include sliding a window across the data and labelling a region of each window as “crash” or “not crash” based on telematics data exceeding thresholds; providing a collection of labelled crash regions to a machine learning algorithm such as a neural net or support vector machine, which can then classify portions of the data stream as “crash” or “not crash”; modeling the data using an internal state, as with a hidden Markov model or LSTM, in which a function of the hidden state provides a “crash” or “not crash” label). Shea does not explicitly mention generating, for each contiguous windows of the set of contiguous windows, a 8speed prediction by executing a trained neural network using the set of contiguous windows; and purging, in response to determining that the crash event did not occur, the crash 14event from memory.	However Nunkesser does disclose:	13generating, for each contiguous windows of the set of contiguous windows, a 8speed prediction by executing a trained neural network using the set of contiguous windows (see at least paragraph 0072; wherein the determination of the route may take into account a predicted travel time that is specific to the first travel mode (e.g., a travel time calculated using speed predictions generated by ETM speed prediction model 60 of FIG. 1 or the trained machine learning model 220 of FIG. 6).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nunkesser with the teachings as in Shea. The motivation for doing so would have been to provide accurate prediction of speed for a particular vehicle type using machine learning, see Nunkesser paragraph 0001.	Shea and Nunkesser do not explicitly mention purging, in response to determining that the crash event did not occur, the crash 14event from memory.	However Bellas does disclose:	purging, in response to determining that the crash event did not occur, the crash 14event from memory (see at least paragraph 0099; wherein the at least the portion of the initial sensor data may be the first portion of the initial sensor data described above, and thus may be the newest initial sensor data, with the oldest initial sensor data (e.g., the second portion of the initial sensor data) having not indicated that a crash has occurred and having been removed/discarded from the buffer 704 as described above).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bellas with the teachings as in Shea and Nunkesser. The motivation for doing so would have been to improve the accuracy of an indication of whether a crash has occurred, see Bellas paragraph 0038.	As per claim 111, Shea discloses wherein at least two contiguous windows of the 2set of contiguous windows represent a different quantity of sensor measurements in the set of 3sensor measurements (see at Figure 7; wherein shows windows of pre-crash and during crash).  	As per claim 5913, Shea discloses wherein authenticating the crash event using the speed prediction includes: 3determining whether the vehicle stopped after the crash event, wherein the crash 4event is determined not to have occurred upon determining that the vehicle did not stop (see at least column line and Figure 7; wherein after detecting one or more likely vehicle impacts or vehicle crashes 502 during the segments associated with the trip 500, the system 200 may, in some implementations, calculate a vehicle crash period 508 for each of the one or more vehicle crashes (step 402). To do so, the system 200 may utilize a vehicle crash period algorithm 535 included in, for example, the crash period module 308 to determine a start time and an end time of a vehicle crash period 502 based on the telematics data 504, the features described above, other information, or combinations of them. In some implementations, the vehicle crash period algorithm may include two methods for determining a vehicle crash period, referred to here as the “out-in method” 557 and the “in-out method” 559, and a diagnostic test 561. In some implementations, the algorithm may use the out-in method as a first pass, and may fall back to the in-out method if the diagnostic test determines that the out-in algorithm was not successful. (A variety of other vehicle crash algorithms would also be possible based on other analytical approaches. These alternate vehicle crash algorithms include sliding a window across the data and labelling a region of each window as “crash” or “not crash” based on telematics data exceeding thresholds; providing a collection of labelled crash regions to a machine learning algorithm such as a neural net or support vector machine, which can then classify portions of the data stream as “crash” or “not crash”; modeling the data using an internal state, as with a hidden Markov model or LSTM, in which a function of the hidden state provides a “crash” or “not crash” label).  




Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shea et al. (US 10,246,037), in view of Nunkesser et al (USPGPub 2021/0172754), in view of Bellas et al. (USPGPub 2022/0108568), and further in view of Jang et al. (USPGPub 2018/0336424).	1As per claim 12, Shea, Nunkesser, and Bellas do not explicitly mention wherein the trained neural network is a convolutional neural network with one or more dilated convolutions with one or more dilated convolutions.	However Jang does disclose:	wherein the trained neural network is a convolutional neural network with one or more dilated convolutions (see at least paragraph 0076; wherein determining a location of the object in each of a plurality of frames, using, for example, and without limitation, a fully convolutional network (FCN)) with one or more dilated convolutions (see at least paragraph 0082; wherein dilated convolution, or the like, may be used to reduce the dimension of the matrix).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jang with the teachings as in Shea, Nunkesser, and Bellas. The motivation for doing so would have been to recognize whether or not a driving event of a vehicle occurs, and thus, the demand for a technique configured to efficiently obtain driving data with little expense has increased, see Jang paragraph 0004.



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2020/0339056 - Provides mitigation of negative consequences of imminent crash of contemporary, self-driving, or autonomous vehicle. The adaptive safety multi-force restraint system applies different forces to the driver and passenger bodies of different weight categories by employing an occupant's original weight, accurately measured by innovative weighing KEF method and technology at the beginning of a trip by the TRIBS method.	USPGPub 2019/0122048 – Provides a machine-learning engine is disclosed that is configured to recognize and learn behaviors, as well as to identify and distinguish between normal and abnormal behavior within a scene, by analyzing movements and/or activities (or absence of such) over time.	
Allowable Subject Matter
Claim(s) 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein defining the set of contiguous windows includes: 3deriving, for each acceleration signal in the set of sensor measurements, a time 4difference between when each pair of consecutive sensor measurements were collected; 5defining a first contiguous window of the set of contiguous windows as starting at 6a first time in which a first time difference between a first pair of consecutive sensor 7measurements exceeds a threshold and ending at a second time after which a second time 8difference between a second pair of consecutive sensor measurements exceeds the threshold, 9wherein the second time occurs after the first time.	Claim 6 is also objected to by virtue of their dependency.
Claim(s) 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach1 wherein authenticating the crash event using the 2speed prediction includes: 3determining that the vehicle stopped at a distance from the crash event; 4generating one or more distance features that represent the distance from the crash 5event 6executing a crash prediction machine-learning model using the set of sensor 7measurements and the distance features to generate a vehicle crash prediction; and 8determining that the vehicle crash prediction is less than a threshold, wherein 9determining that the vehicle crash prediction is less than the threshold indicates that the crash 10event did not occur.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662